Exhibit 10.3
 
STOCK PURCHASE AGREEMENT
 
STOCK PURCHASE AGREEMENT, dated as of May 26, 2015 (the “Agreement”), by and
between Spatializer Audio Laboratories, Inc., a Delaware corporation
(“Purchaser”), and each of the undersigned shareholders (each a “Shareholder”
and, collectively, the “Shareholders”) of Ameri Consulting Service Private
Limited, a corporation organized under the laws of India (“Ameri India”).
 
WITNESSETH:
 
WHEREAS, the Shareholders are the owners of all of the outstanding shares of
Ameri India (the “Shares”); and
 
WHEREAS, Purchaser wishes to acquire the Shares from the Shareholders, and the
Shareholders are willing to sell the Shares, subject to the terms and conditions
set forth herein;
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt and sufficiency whereof is
hereby mutually acknowledged, the parties agree as follows:
 
 
1.
Purchase of Shares

 
1.1           Purchase of Initial Shares.
 
(a)           Purchase.  Subject to the terms and conditions herein stated, the
Shareholders hereby agree to sell, assign, transfer and deliver to Purchaser on
the Initial Closing Date, as defined below, and Purchaser hereby agrees to
purchase from the Shareholders on the Initial Closing Date all right, title and
interest of the Shareholders in and to 24.9% of the outstanding Shares in Ameri
India (the “Initial Shares”) for aggregate consideration of (a) $1.00 and (b)
the consideration furnished by Purchaser to the Shareholders and their
affiliates pursuant to that certain Merger Agreement, dated as of the date
hereof, among Spatializer Audio Laboratories, Inc. and Ameri and Partners Inc.,
(the “Merger Agreement”), the value and sufficiency of which is hereby mutually
acknowledged.
 
(b)           Initial Closing.  The date and time of the Initial Closing (the
“Initial Closing Date”) shall take place simultaneously with the execution and
delivery of this Agreement and the consummation of the Merger Agreement (or such
other date as is mutually agreed to by Purchaser and Seller) after notification
of satisfaction (or waiver) of the conditions to Closing set forth in Section 6
below, at the offices of Olshan Frome Wolosky LLP, Park Avenue Tower, 65 East
55th Street, New York, New York 10022.
 
1.2           Purchase of Remaining Interests.
 
(a)           Purchase.  Subject to the terms and conditions herein stated, the
Shareholders hereby agree to sell, assign, transfer and deliver to Purchaser on
the Final Closing Date, as defined below, and Purchaser hereby agrees to
purchase from the Shareholders on the Final Date all right, title and interest
of the Shareholders in and to the remaining 75.1% of the outstanding Shares in
Ameri India (the “Remaining Shares”), so that Purchaser will then have received
100% of the outstanding Shares, for aggregate consideration of (a) $1.00 and (b)
the consideration furnished by Purchaser to the Shareholders and their
affiliates pursuant to the Merger Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Final Closing.  The date and time of the Final Closing (the “Final
Closing Date”) shall be 5:00 p.m., New York City time, on the third business day
following notification of satisfaction (or waiver) of the conditions to Closing
set forth in Section 6 below (or such other date as is mutually agreed to by
Purchaser and the Shareholders), at the offices of Olshan Frome Wolosky LLP,
Park Avenue Tower, 65 East 55th Street, New York, New York 10022.
 
1.3           Shareholders’ Deliveries.  At the Initial Closing and the Final
Closing, as applicable, the Shareholders shall deliver, or cause to be
delivered, to Purchaser or its designee, the certificated securities and all
other documentation evidencing the Initial Shares and Remaining Shares,
respectively, including duly executed instruments of transfer or assignment with
respect to the Initial Shares and Remaining Shares, respectively, in form and
substance reasonably satisfactory to Purchaser.
 
1.4           Purchaser’s Deliveries.  At the Final Closing, Purchaser shall
deliver, or cause to be delivered, to the Shareholders or its designee, $2.00
cash.
 
 
2.
Representations and Warranties

 
2.1           The Shareholders and Ameri India.  The Shareholders and Ameri
India represent and warrant as follows and acknowledge that Purchaser is relying
upon such representations and warranties in connection with the purchase by
Purchaser of the Shares:
 
(a)           Ameri India is duly incorporated under the Indian Companies Act of
1956 and validly existing under the laws of India;
 
(b)           The authorized capital stock of Ameri India consists of 7,500,000
shares, par value 10 Indian Rupees, and includes the Shares, and the Shares have
been duly issued and are outstanding and are fully paid and non-assessable;
 
(c)           No person, corporation or other entity has any agreement, option,
warrant or any right or privilege (whether by law, pre-emptive or contractual)
capable of becoming an agreement, option or warrant for the purchase from either
the Shareholders or Ameri India of any securities (including convertible
securities) of Ameri India;
 
(d)           All of the Shares are owned by the Shareholders as the registered
and beneficial owners of record, with good and marketable title thereto, free
and clear of all mortgages, liens, charges, security interests, adverse claims,
pledges, encumbrances, restrictions and demands whatsoever;
 
(e)           No person, corporation or other entity (other than the Purchaser)
has any agreement, option or warrant or any right or privilege (whether by law,
pre-emptive or contractual) capable of becoming an agreement, option or warrant
for the purchase from the Shareholders of any of the Shares;
 
 
2

--------------------------------------------------------------------------------

 
 
(f)           None of the Shareholders or Ameri India is party to, bound or
affected by or subject to any indenture, mortgage, lease, agreement, instrument,
charter or by-law provision, statute, regulation, order, judgment, decree or law
which would be violated, contravened or breached by, or under which any default
would occur as a result of the consummation of the transactions provided for
herein; and
 
(g)           This Agreement has been duly authorized, executed and delivered by
the Shareholders and constitutes a legal, valid, binding and enforceable
obligation of the Shareholders.
 
2.2           By Purchaser.  Purchaser represents and warrants as follows and
acknowledges that the Shareholders are relying upon such representations and
warranties in connection with the sale by the Shareholders of the Shares:
 
(a)           Purchaser is a corporation duly incorporated and validly existing
under the laws of State of Delaware;
 
(b)           Purchaser has full power and authority to consummate the terms and
provisions of this Agreement;
 
(c)           Purchaser is not a party to, bound or affected by or subject to
any indenture, mortgage, lease, agreement, instrument, charter or by-law
provision, statute, regulation, order, judgment, decree or law which would be
violated, contravened or breached by, or under which any default would occur as
a result of the consummation of the transactions provided for herein;
 
(d)           Purchaser is purchasing the Shares for investment purposes and not
with a view to distribution in violation of any applicable securities law; and
 
(e)           This Agreement has been duly authorized, executed and delivered by
Purchaser and constitutes a legal, valid, binding and enforceable obligation of
Purchaser.
 
 
3.
Survival of Representations and Warranties

 
3.1           The Shareholders.  The representations and warranties of the
Shareholders contained in this Agreement, or any agreement, certificate or other
document delivered or given pursuant to this Agreement, shall survive the
completion of the transactions contemplated by this Agreement and,
notwithstanding such completion or any investigation made by or on behalf of
Purchaser, shall continue in full force and effect for the benefit of Purchaser
and any claim in respect thereof shall be made in writing for a period of three
years after the Final Closing Date.
 
 
3

--------------------------------------------------------------------------------

 
 
3.2           Purchaser.  The representations and warranties of Purchaser
contained in this Agreement, or any agreement, certificate or other document
delivered or given pursuant to this Agreement, shall survive the completion of
the transactions contemplated by this Agreement and, notwithstanding such
completion or any investigation made by or on behalf of the Shareholders, shall
continue in full force and effect for the benefit of the Shareholders and any
claim in respect thereof shall be made in writing:
 
(a)           with respect to representations and warranties of Purchaser,
relating to matters other than tax matters, for a period of three years after
the Final Closing Date; and
 
(b)           with respect to representations and warranties of Purchaser,
relating to tax liability or other tax matters, within the period commencing on
the Initial Closing Date and expiring on the date on which the last applicable
limitation period under any applicable taxation legislation expires with respect
to any fiscal year of Ameri India which is relevant in determining any relevant
tax liability of Ameri India.
 
 
4.
Transfer

 
This Agreement shall operate as an immediate and effective transfer and
assignment of the Initial Shares and the Remaining Shares by the Shareholders to
Purchaser as at the Initial Closing Date and Final Closing Date,
respectively.  The parties agree to do all such other acts and things as may be
necessary to give effect to the provisions hereof, and without limiting the
generality of the foregoing, to validly and effectively transfer of the Initial
Shares and the Remaining Shares from the Shareholders to Purchaser as at the
Initial Closing Date and Final Closing Date, respectively.  The Shareholders
hereby irrevocably constitutes and appoints the Secretary of Ameri India as its
attorney to transfer the Initial Shares and the Remaining Shares to Purchaser as
at the Initial Closing Date and Final Closing Date, respectively, on the books
of Ameri India, with full power of substitution in the premises.
 
 
5.
Additional Covenants

 
5.1           Each of Purchaser and the Shareholders covenants and agrees to
take all such actions as are within such party’s power to control, and to use
all reasonable efforts to cause other actions to be taken which are not within
such party’s power to control, so as to ensure compliance with any conditions of
Closing as set forth in this Agreement which are for the benefit of the other
party.
 
5.2           Each of Purchaser and the Shareholders shall take or cause to be
taken all necessary or desirable actions, steps and corporate proceedings to
approve or authorize the transactions contemplated by this Agreement and the
execution and delivery of this Agreement and other agreements and documents
contemplated hereby and shall cause all necessary meetings of directors and
stockholders of Ameri India to be held for such purpose.
 
 
6.
Conditions

 
6.1           Conditions to the Obligation of the Shareholders.  The obligation
of the Shareholders to complete the transactions contemplated herein is subject
to the satisfaction of, or compliance with, on or before the Initial Closing
Date and the Final Closing Date, as applicable, each of the following conditions
(each of which is acknowledged to be for the exclusive benefit of the
Shareholders and may be waived by them in whole or in part):
 
 
4

--------------------------------------------------------------------------------

 
 
(a)           the representations and warranties of Purchaser contained herein
shall be true and correct as at the Initial Closing Date and Final Closing Date,
as applicable;
 
(b)           Purchaser shall have performed all of its obligations under this
Agreement to be performed by it on or prior to the Initial Closing Date and
Final Closing Date, as applicable, and Purchaser shall not be in breach of any
agreement on its part contained in this Agreement; and
 
(c)           all documents relating to the due authorization and completion of
the transactions contemplated hereby and all actions and proceedings taken on or
prior to the Initial Closing Date and Final Closing Date, as applicable, in
connection with the performance by the Purchaser of its obligations under this
Agreement shall be satisfactory to the Shareholders and their counsel and the
Shareholders shall have received copies of all such documents or other evidence
as it may reasonably request in form and substance satisfactory to the
Shareholders and their counsel.
 
If any of the conditions contained in Section 6.1 hereof shall not be fulfilled
or performed at or before the Initial Closing Date and Final Closing Date, as
applicable, to the reasonable satisfaction of the Shareholders, the Shareholders
may, by written notice to Purchaser, terminate all their obligations hereunder.
 
6.2           Conditions to the Obligation of Purchaser.  The obligation of
Purchaser to complete the transactions contemplated hereunder is subject to the
satisfaction of, or compliance with, on or before the Initial Closing Date and
Final Closing Date, as applicable, each of the following conditions (each of
which is acknowledged to be for the exclusive benefit of Purchaser and may be
waived by it in whole or in part):
 
(a)           the representations and warranties of the Shareholders contained
herein shall be true and correct as at the Initial Closing Date and Final
Closing Date, as applicable;
 
(b)           the Shareholders shall have performed all their obligations under
this Agreement to be performed by them on or prior to the Initial Closing Date
and Final Closing Date, as applicable, and the Shareholders shall not be in
breach of any agreement on their part contained in this Agreement;
 
(c)           the Shareholders and Ameri India shall have obtained all
governmental, regulatory or third party consents and approvals, including from
the Reserve Bank of India and all other applicable national and state
governmental and regulatory agencies of India and pursuant to India’s Foreign
Exchange Management Act, necessary for the sale of the Initial Shares and
Remaining Shares to be transferred to Purchaser at the Initial Closing Date and
Final Closing Date, respectively; and
 
(d)           all documents relating to the due authorization and completion of
the transactions contemplated hereby and all actions and proceedings taken on or
prior to the Initial Closing Date and Final Closing Date, as applicable, in
connection with the performance by the Shareholders of their obligations under
this Agreement shall be satisfactory to Purchaser and its counsel and Purchaser
shall have received copies of all such documents or other evidence as it may
reasonably request in form and substance satisfactory to Purchaser and its
counsel.
 
 
5

--------------------------------------------------------------------------------

 
 
If any of the conditions contained in Section 6.2 hereof shall not be fulfilled
or performed on or before the Initial Closing Date and Final Closing Date, as
applicable, to the reasonable satisfaction of Purchaser, Purchaser may, by
written notice to the Shareholders, terminate all its obligations hereunder.
 
 
7.
Termination

 
This Agreement may be terminated at any time prior to the Initial Closing Date
referred to in Section 1.1(b) hereof by Purchaser.  In the event of such
termination, neither party shall have any liability of any kind to the other
party.
 
 
8.
Indemnification

 
8.1           Purchaser agrees to indemnify and hold harmless the Shareholders
from any loss, claim, cost, damage, expense or liability which the Shareholders
may suffer or incur, whether at law or equity, arising out of or resulting from,
under or pursuant to the inaccuracy of any representation or warranty contained
herein for the time periods provided in Section 2.1 hereof.
 
8.2           No claim for indemnification will arise until notice thereof is
given to Purchaser.  Such notice shall be sent within a reasonable time
following the determination by the Shareholders that a claim for indemnity
exists.  In the event that any legal proceedings shall be instituted or any
claim or demand is asserted by any third party in respect of which Purchaser may
have an obligation to indemnify the Shareholders, the Shareholders shall give or
cause to be given to Purchaser written notice thereof and such party shall have
the right, at its option and expense, to be present at the defense of such
proceedings, claim or demand, but not to control the defense, negotiation or
settlement thereof, which control shall at all times rest with the Shareholders,
unless Purchaser irrevocably acknowledges full and complete responsibility for
indemnification of the Shareholders, in which case Purchaser may assume such
control through counsel of his choice, provided however, that no settlement
shall be entered into without the Shareholders’s prior written consent (which
shall not be unreasonably withheld). The parties agree to cooperate fully with
each other in connection with the defense, negotiation or settlement of any such
third party legal proceeding, claim or demand.
 
8.3           Notwithstanding anything in this Agreement to the contrary, the
indemnity provided for in this Section 8 shall apply to any loss, claim, cost,
damage, expense or liability, whether or not the actual amount thereof shall
have been ascertained prior to the final day upon which a claim for indemnity
with respect thereto may be made hereunder, so long as written notice thereof
shall have been given to Purchaser prior to said date, setting forth
specifically and in reasonable detail, so far as is known, the matter as to
which indemnification is being sought, but nothing herein shall be construed to
require payment of any claim for indemnity until the actual amount payable shall
have been finally ascertained.
 
 
6

--------------------------------------------------------------------------------

 
 
 
9.
Governing Law

 
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.
 
 
10.
Entire Agreement

 
This Agreement, together with the exhibit hereto, constitutes the entire
agreement between the parties relating to the subject matter hereof.  There are
no verbal statements, representations, warranties, undertakings or agreements
between the parties.  This agreement may be amended only by an instrument in
writing signed by the parties.
 
 
11.
Time of the Essence

 
Time shall be of the essence of this Agreement.
 
 
12.
Assignment

 
This Agreement and any rights or obligations hereunder may not be assigned by
either party except with the prior written consent of the other party which
consent may be unreasonably withheld.
 
 
13.
Binding Effect

 
This Agreement shall inure to the benefit of and be binding upon the parties and
their respective heirs, legal representatives, successors and permitted assigns.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 


SPATIALIZER AUDIO LABORATORIES, INC.
   
By:
/s/ Kyle Hartley
 
Name:
Kyle Hartley
 
Title:
Chairman, President, Chief Executive Officer and Chief Financial Officer

 
 
SHAREHOLDERS OF
AMERI CONSULTING SERVICE
PRIVATE LIMITED
 
 
/s/ Giri Devanur
 
/s/ Srinidhi Devanur
Giri Devanur
 
Srinidhi Devanur

 
 
7

--------------------------------------------------------------------------------

 